Title: To Thomas Jefferson from Gouverneur Morris, 22 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 22d August 1792

My last (No. 7) was of the seventeenth Instant. In No. 6 of the 16th. I mentiond the Revolution of the tenth. I suggested my Idea that the Force commanded by Monsieur de la fayette would not be brought to immediate Action, and that in such Case he and his friends had Nothing to hope for. He, as you will learn, encamped at Sedan and official Accounts of last Night inform us that he has taken Refuge with the Enemy. Thus his circle is compleated. He has spent his Fortune on a Revolution, and is now crush’d by the wheel which he put in Motion. He lasted longer than I expected. Some other Officers tried to influence their Troops in favor of the late Constitution but without Effect. They are it seems yet to learn that an Officer has never compleat possession of his Soldiers till rigid Discipline has led them by the Hand over Fields of Glory in which he has shar’d their Danger and pointed them the Path which leads to Triumph. These Scenes are yet remote but, if the combined Powers cannot succeed in the present Plans, they must hereafter take Place. In the mean time much Suspicion much Jealousy and many Victims are all in the natural Order of Things. I do not find that the Prince of Brunswic has made those rapid Movements which the existent State of Things requir’d, and he looses much by the Delay. He probably understands too well the Business of War, and his high Station requires a Man in whom the accomplish’d General should be but a secondary Talent. I cannot for a Moment suppose a Possibility of beating him with the french Army, if Army it can be call’d where there is no Discipline; but if he will not commit himself a little to Fortune, it appears to me a very easy Matter to wear away the Time till Winter shuts the Theatre. We are now far advanc’d in August, and he has at most three Months before him.
The Day before Yesterday the british Embassador receiv’d a Dispatch from his Court which he immediately transmitted to the present  Minister of foreign Affairs, and at the same Time ask’d for Pasports. This Dispatch has not yet been communicated to the Assembly, because it runs rather Counter to Expectations which had been rais’d, and of Course the public Mind is not duly prepar’d. The Purport of this Dispatch is that Britain has determin’d on a strict Neutrality that she means to preserve it, and therefore as his Letters of Credence are to the King now dethron’d, he had best come away. To this is subjoin’d a Hope that Nothing will happen to the King or his Family because that would excite the Indignation of all Europe. This Dispatch turn’d into plain English is shortly that the british Court resent what is already done, and will make War immediately if the Treatment of the King be such as to call for or to justify Measures of Extremity.
The different Embassadors and Ministers are all taking their Flight and if I stay I shall be alone. I mean however to stay unless Circumstances should command me away because in the admitted Case that my Letters of Credence are to the Monarchy and not to the Republic of France it becomes a Matter of Indifference whether I remain in this Country or go to England during the Time which may be needful to obtain your Orders or to produce a Settlement of Affairs here. Going hence however would look like taking Part against the late Revolution and I am not only unauthoriz’d in this Respect but I am bound to suppose that if the great Majority of the Nation adhere to the new Form the United States will approve thereof because in the first Place we have no Right to prescribe to this Country the Government they shall adopt and next because the Basis of our own Constitution is the indefeasible Right of the People to establish it.
Among those who are leaving Paris is the venetian Embassador. He was furnish’d with Pasports from the Office of foreign Affairs, but he was nevertheless stoppd at the Barrier, was conducted to the Hotel de Ville, was there question’d for Hours and his Carriages examind and search’d. This Violation of the Rights of Embassadors could not fail (as you may suppose) to make Impression. It has been broadly hinted to me that the Honor of my Country and my own require that I should go away. But I am of a different Opinion, and rather think that those who give such Hints are Somewhat influenced by Fear. It is true that the Position is not without Danger; but I presume that when the President did me the Honor of naming me to this Embassy, it was not for my personal Pleasure or Safety, but to promote the Interests of my Country. These therefore I shall continue to pursue to the best of my Judgment and as to Consequences they are in the Hand of God.

Gouv Morris

 